Citation Nr: 1703726	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-21 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable rating, since October 20, 2010, for ovarian cysts.

2.  Entitlement to a rating in excess of 30 percent, since September 24, 2014, for left knee chondromalacia of the patella with strain and early degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel




INTRODUCTION

The Veteran served in the U.S. Army from March 1991 to October 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2011 and January 2015 decisions of the New Orleans, Louisiana, and Augusta, Maine, Regional Offices (ROs). In May 2015, the Board denied an increased rating for ovarian cysts. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court).

In December 2015, the Court granted the Parties' Joint Motion for Partial Remand (JMPR); vacated the May 2015 Board decision; and remanded the Veteran's appeal to the Board. In February 2016, the Board remanded the issue of an increased rating for ovarian cysts to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In July 2015, the Veteran submitted a notice of disagreement (NOD) with the denial of her claim for an increased rating for a left knee disability. A statement of the case (SOC) addressing the Veteran's July 2015 NOD has not been issued to her. The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Remand of the issue of an increased rating for ovarian cysts is necessary as the May 2016 VA examination is in adequate. The examination report does not provide a discussion of the conflicting evidence as to whether the Veteran had one or both ovaries removed and it expressly states that the Veteran's left ovary was removed despite surgical treatment records from the Veteran's August 2000 hysterectomy stating that the left ovary was not removed.

The case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and her accredited representative which addresses the issue of an increased rating for a left knee disability. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Return the file to the VA examiner who conducted the May 2016 VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA gynecological examination to obtain an opinion as to the nature and etiology of her ovarian disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran had either or both of her ovaries removed. THE EXAMINER MUST EXPRESSLY DISCUSS THE CONFLICTING EVIDENCE SURROUNDING THIS QUESTION, FULLY EXPLAIN ANY CONCLUSIONS DRAWN, AND CITE TO RELEVANT TREATMENT RECORDS THAT FORM THE BASIS FOR ANY CONCLUSIONS.

b.  If the examiner determines that the one or both of the Veteran's ovaries was not removed, the examiner should address: 

i.  whether the Veteran has any current symptoms associated with ovarian cysts.

ii.  whether any symptoms require continuous treatment.

iii.  whether symptoms are able to be controlled by continuous treatment.

The examiner's attention is drawn to the following:

*Private treatment records dated in the months prior to the August 2000 hysterectomy. VBMS Entry 9/15/2009.

*August 2000 private treatment and surgical records related to hysterectomy, including a pre-operative history and physical stating that the surgical plan was to leave the ovaries in place given the Veteran's age, an operative report stating that the ovaries appeared normal and which provides a detailed discussion of all steps taken during surgery, a surgical pathology report which does not mention ovaries, and a discharge stating that the left ovary was normal and left in place. VBMS Entry 7/27/2009.

*January 2005 VA treatment record stating "one ovary insitu." VBMS Entry 10/24/2008, p. 13.

*June 2005 VA treatment record stating that the Veteran has one ovary. VBMS Entry 11/24/2009, p. 18.

*October 2005 VA treatment record stating that the Veteran had one ovary removed. VBMS Entry 11/24/2009, p. 9.

*November 2006 VA treatment record stating that the Veteran has one remaining ovary. VBMS Entry 11/24/2009, p. 1.

*April 2009 VA treatment record stating that the Veteran reported one remaining set of ovaries following her hysterectomy. VBMS Entry 11/24/2009, p. 35.

*November 2009 VA examination report stating that the Veteran's "ovaries are not visualized."

*September 2010 VA examination report.

*February 2011 VA examination report stating that "[t]he ovaries are not demonstrated as before" on an ultrasound.

*December 2015 Court JMPR.

*February 2016 Board Remand.

*July 2016 written statement from the Veteran's VA primary care physician.

3.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). IF THE RESULTS OF THE ABOVE EXAMINATION INDICATE THAT THE VETERAN IS ENTITLED TO A HIGHER RATING FOR ANY OF HER SERVICE CONNECTED DISABILITIES, PLEASE RATE THOSE APPROPRIATELY. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




